             Case 2:19-cr-20030-PKH Document 108                          Filed 09/23/20 Page 1 of 7 PageID #: 408
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                      Western District of Arkansas
                                                    )
             UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE
                        v.                          )
                                                    )
            THURMAN PAUL CHEESMAN JR.               )     Case Number:         2:19CR20030-001
                                                    )     USM Number:          15520-010
                                                    )
                                                    )     Jess Marvin Honeycutt
                                                    )     Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        One (1) and Two (2) of the Information on December 3, 2019.
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended             Count
18 U.S.C. §§ 922(g)(1)            Felon in Possession of a Firearm                                        04/22/2019                 1
and 924(a)(2)

16 U.S.C. §§ 470ee(a) and         Aiding and Abetting, Unauthorized Excavation, Removal,                   05/02/2019                2
(d), 18 U.S.C. § 2                Damage, Alteration, or Defacement of Archaeological Resources



       The defendant is sentenced as provided in pages 2 through              7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
           One (1) through Four (4) of the
X Count(s) Indictment                                       is   X are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       September 23, 2020
                                                                       Date of Imposition of Judgment


                                                                       /s/ P.K. Holmes, III
                                                                       Signature of Judge




                                                                       Honorable P.K. Holmes, III, United States District Judge
                                                                       Name and Title of Judge


                                                                       September 23, 2020
                                                                       Date
             Case 2:19-cr-20030-PKH Document 108                               Filed 09/23/20 Page 2 of 7 PageID #: 409
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                       Judgment — Page     2       of   7
 DEFENDANT:                    THURMAN PAUL CHEESMAN JR.
 CASE NUMBER:                  2:19CR20030-001

                                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
                       thirty-three (33) months on Count One, and twelve (12) months on Count Two, to run concurrently
 total term of:
                       with Count One.




           The court makes the following recommendations to the Bureau of Prisons:




      X    The defendant is remanded to the custody of the United States Marshal.

           The defendant shall surrender to the United States Marshal for this district:
                  at                                   a.m.         p.m.        on                                             .
                  as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                  before 2 p.m. on                                         .
                  as notified by the United States Marshal.
                  as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                           to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                              By
                                                                                                 DEPUTY UNITED STATES MARSHAL
              Case 2:19-cr-20030-PKH Document 108                         Filed 09/23/20 Page 3 of 7 PageID #: 410
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release

                                                                                                        Judgment—Page     3    of         7
 DEFENDANT:                  THURMAN PAUL CHEESMAN JR.
 CASE NUMBER:                2:19CR20030-001

                                                      SUPERVISED RELEASE
                                                                                         three (3) years on Count One,
                                                                                         and one (1) year on Count
 Upon release from imprisonment, you will be on supervised release for a term of:
                                                                                         Two, to run concurrently with
                                                                                         each other.




                                                    MANDATORY CONDITIONS

 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                   The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.     X    You  must  make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             Restitution. (check if applicable)
 5.     X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.          You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.          You must participate in an approved program for domestic violence. (check if applicable)



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
            Case 2:19-cr-20030-PKH Document 108                           Filed 09/23/20 Page 4 of 7 PageID #: 411
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release

                                                                                               Judgment—Page         4        of         7
DEFENDANT:                     THURMAN PAUL CHEESMAN JR.
CASE NUMBER:                   2:19CR20030-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
            Case 2:19-cr-20030-PKH Document 108                Filed 09/23/20 Page 5 of 7 PageID #: 412
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release

                                                                                         Judgment—Page    5    of      7
DEFENDANT:                  THURMAN PAUL CHEESMAN JR.
CASE NUMBER:                2:19CR20030-001

                                         SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or treatment, as
   deemed necessary and as directed by the U.S. Probation Office.

2. The defendant shall submit to a search of his person, real and/or personal property, residence, place of business or
   employment, and/or vehicle(s) conducted by the U.S. Probation Office based upon reasonable suspicion of criminal
   activity or a violation of any condition of supervised release.

3. The defendant shall be prohibited from entering the Ouachita National Forest during the term of supervision, unless
   required to do so for employment or emergency purposes, or while traveling through that land on a maintained highway.
           Case 2:19-cr-20030-PKH Document 108                                  Filed 09/23/20 Page 6 of 7 PageID #: 413
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties

                                                                                                Judgment — Page   6           of         7
 DEFENDANT:                       THURMAN PAUL CHEESMAN JR.
 CASE NUMBER:                     2:19CR20030-001
                                                       CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment              Restitution                  Fine                   AVAA Assessment*          JVTA Assessment**
 TOTALS           $ 125.00                $ 4,342.52              $      -0-                  $ -0-                     $ -0-


      The determination of restitution is deferred until              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                                    Total Loss***                  Restitution Ordered                  Priority or Percentage
 USDA Forest Service,                                                                           $4,342.52
 Albuquerque Service Center
 Attention: Unit Collection Officer
 101B Sun Avenue NE
 Albuquerque, NM 87109




 TOTALS                                       $                                 $                  4,342.52

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine           restitution.
            the interest requirement for               fine           restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
           Case 2:19-cr-20030-PKH Document 108                              Filed 09/23/20 Page 7 of 7 PageID #: 414
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments


                                                                                                        Judgment — Page      7     of         7
 DEFENDANT:                THURMAN PAUL CHEESMAN JR.
 CASE NUMBER:              2:19CR20030-001

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $ 4,467.52                      is due immediately, or as follows:

                not later than
                in accordance with           C          D,         E, or          F below; or

 B         Payment to begin immediately (may be combined with                C,          D, or       F below); or

                                                (e.g., weekly, monthly, quarterly) installments of
 C         Payment in equal                                                                                                over a period of
                                                $
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

                                              (e.g., weekly, monthly, quarterly) installments of
 D         Payment in equal                                                                                            over a period of
                                              $
                        (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of
           up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During
           residential reentry placement, payments will be 10% of the defendant’s gross monthly income. The payment of any remaining
           balance shall become a condition of supervised release and shall be paid in monthly installments of $200 or 15% of defendant’s
           net monthly household income, whichever is greater, with the entire balance to be paid in full no later than one month prior to
           the end of the period of supervised release.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
 Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several              Corresponding Payee,
      (including defendant number)                           Total Amount                       Amount                        if appropriate
      2:19CR20030-002, Wade Gene                              $4,342.52                        $4,342.52
      Cheesman; 2:19CR20030-003, Gary
      Lee Justice

      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
